DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 6-11, and 16-20, the limitation “the plurality of door sensors including a driver door for a driver seat of the vehicle, a front passenger door for a front passenger seat of the vehicle, and at least one rear door for rear seats of the vehicle” is indefinite, because door sensors can’t include driver/passenger doors.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 11, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van (US 2016/0337814 A1).
As to claims 1 and 11, Van discloses a system/method comprising: a communication gateway (Fig. 1, communications mechanism 145) of a control module of a vehicle, the communication gateway being configured to establish wireless communication connections with a plurality of user devices (Fig. 1, portable devices 20); a plurality of sensors  (Fig. 1, sensors 90) that are configured to, in response to the plurality of user devices being connected to the communication gateway, communicate signal information about the wireless communication connections to the control module, wherein the signal information (para. 0035) indicates characteristics of the wireless communication connections; and a plurality of door sensors (door sensors 120) associated with a plurality of doors of the vehicle, each door sensor generating door sensor data indicating whether an associated door of the vehicle is open or closed (para. 0027), the plurality of door sensors including a driver door for a driver seat of the vehicle, a front passenger door for a front passenger seat of the vehicle, and at least one rear door for rear seats of the vehicle (para. 0042); wherein the control module includes at least one processor that is configured to execute instructions stored in a 
As to claims 6 and 16, Van further discloses wherein in response to a first user profile of the user profiles being associated with a driver of the vehicle, the control module is configured to activate the at least one vehicle function by at least one of adjusting a mirror of the vehicle, adjusting a steering wheel of the vehicle, applying speed limits to the vehicle, applying zone limits to the vehicle, and applying acceleration limits to the vehicle (para. 0020, 0028).
As to claims 7 and 17, Van further discloses wherein the wireless communication connections are Bluetooth low energy (BLE) communication connections (para. 0021-0022). 
As to claims 8 and 18, Van further discloses wherein the control module is configured to activate the at least one vehicle function by at least one of adjusting (i) a seat position, (ii) a seat height, (iii) climate conditions of the vehicle, (iv) media settings, and (v) audio settings (para. 0020, 0028). 
As to claims 9 and 19, Van further discloses wherein the signal information includes a received signal strength (RSSI) of each of the wireless communication connections (para. 0052-0053). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Gu et al. (US 2017/0318612 A1).
As to claims 10 and 20, Van does not explicitly disclose the signal information includes at least one of a time difference of arrival of each of the wireless communication connections, a time of arrival of each of the wireless communication connections, an angle of arrival of each of the wireless communication connections, and a round trip time of flight of each of the wireless communication connections. However, Gu teaches the signal information includes at least one of a time difference of arrival of each of the wireless communication connections, a time of arrival of each of the wireless communication connections, an angle of arrival of each of the wireless communication connections, and a round trip time of flight of each of the wireless communication connections (para. 0034). Therefore, given the teaching of Gu, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Van by incorporating the feature of the signal information includes at least one of a time difference of arrival of each of the wireless communication connections, a time of arrival of each of the wireless communication connections, an angle of arrival of each of the wireless communication connections, and a round trip time of flight of each of the wireless communication connections, to determine the movement data and location/trajectory of the passenger.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661